         Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 1 of 41



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE,

          Plaintiffs,                                     CV-19-28-GF-BMM

    v.

PRESIDENT DONALD J. TRUMP, et al.,

           Defendants,                                           ORDER

    and

TC ENERGY CORPORATION, et al.,

           Defendant-Intervenors.


         Indigenous Environmental Network (“IEN”) and North Coast Rivers

Alliance (“NCRA”) (collectively, “Plaintiffs”) bring this action against President

Donald J. Trump and various government agencies and agents in their official

capacities (“Federal Defendants”). Plaintiffs allege that President Trump violated

the Property Clause of the United States Constitution, the Commerce Clause of the

United States Constitution, and Executive Order 13337 when he issued a

Presidential Permit in 2019 (“2019 Permit”) authorizing defendant-intervenors

TransCanada Keystone Pipeline, LP and TC Energy Corporation (collectively, “TC




                                         1
         Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 2 of 41



Energy”) to construct a cross-border segment of the oil pipeline known as

Keystone XL (“Keystone”).

        Plaintiffs seek a preliminary injunction to stay all permits that the Federal

Defendants have issued that allow for TC Energy’s construction of the Keystone

pipeline. Plaintiffs also seek to enjoin TC Energy’s construction and

preconstruction activities pending this Court’s adjudication of the merits of this

action. Federal Defendants and TC Energy move to dismiss this action for lack of

jurisdiction and for failure to state a claim.

                                   BACKGROUND

   I.      Executive Orders Concerning Cross-Border Pipeline Permitting on
           the United States’s Borders

        President Lyndon B. Johnson issued Executive Order 11423 in 1968 (“1968

Executive Order”). Providing for the Performance of Certain Functions Heretofore

Performed by the President with Respect to Certain Facilities Constructed and

Maintained on the Borders of the United States, Exec. Order 11423, 33 Fed. Reg.

11741 (Aug. 20, 1968). President Johnson noted that “the proper conduct of the

foreign relations of the United States requires” applicants to obtain executive

permission for constructing and maintaining facilities at the United States border

connecting the United States with a foreign country. Id. President Johnson sought

to “provide a systematic method in connection with the issuance of permits for the



                                            2
        Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 3 of 41



construction and maintenance” of facilities that connect the United States with a

foreign country. Id.

      The 1968 Executive Order designated and empowered the Secretary of State

to “receive all applications for permits for the construction, connection, operation,

or maintenance, at the borders of the United States, of . . . pipelines . . . for the

exportation or importation of . . . petroleum products.” Id. The 1968 Executive

Order required the Secretary of State to request the views of various departments

and agencies, including “the Secretary of the Treasury, the Secretary of Defense,

the Attorney General, the Secretary of the Interior, the Secretary of Commerce, the

Secretary of Transportation, the Interstate Commerce Commission, and the

Director of the Office of Emergency Planning.” Id. The 1968 Executive Order

instructed the Secretary of State to consider the departments’ and agencies’ views

to determine whether the issuance of a permit “would serve the national interest.”

The Secretary of State would recommend permit issuance if the permit would

serve the national interest and recommend application denial if the permit would

not serve the national interest. Id.

      The 1968 Executive Order governed cross-border pipeline facilities until

2004, when President George W. Bush issued Executive Order 13337 (“2004

Executive Order”). Issuance of Permits With Respect to Certain Energy-Related

Facilities and Land Transportation Crossings on the International Boundaries of

                                            3
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 4 of 41



the United States, Exec. Order No. 13337, 69 Fed. Reg. 25299 (April 30, 2004).

President Bush sought to “expedite reviews of permits as necessary to accelerate

the completion of energy production and transmission projects, and to provide a

systematic method for evaluating and permitting the construction and maintenance

of certain border crossings for land transportation.” Notably, President Bush

sought to do so “while maintaining safety, public health, and environmental

protections.” Id.

      The 2004 Executive Order revised portions of the 1968 Executive Order, but

maintained the same general approval procedure for cross-border pipeline

facilities. The 2004 Executive Order similarly empowered the Secretary of State to

receive all applications, seek the views of various agencies and departments, and

then determine whether issuance of a permit to the applicant would serve the

national interest. The Secretary of State would recommend permit issuance if the

permit would serve the national interest and recommend application denial if the

permit would not serve the national interest. Id. at 25300. The 2004 Executive

Order further provided that the order did not affect the authority of any department

or agency, supersede or replace other laws, or “relieve a person from any

requirement to obtain authorization from any other department or agency of the

United States Government in compliance with applicable laws and regulations

subject to the jurisdiction of that department or agency.” Id. at 25301.

                                          4
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 5 of 41



      The 2004 Executive Order remained in effect until April 10, 2019, when

President Trump issued Executive Order 13867 (“2019 Executive Order”).

Issuance of Permits with Respect to Facilities and Land Transportation Crossings

at the International Boundaries of the United States, Exec. Order 13867, 84 Fed.

Reg. 15491 (April 10, 2019). The 2019 Executive Order revokes the 1968

Executive Order and the 2004 Executive Order. Id. at 15492. President Trump

noted in the 2019 Executive Order that “executive actions, Federal regulations, and

policies of executive departments and agencies” have “unnecessarily complicated

the Presidential permitting process” of cross-border infrastructure permits. Id. at

15491. President Trump concluded that those complications hindered the United

States’s economic development and undermined the United States’s efforts “to

foster goodwill and mutually productive economic exchanges with its neighboring

countries.” Id.

      The 2019 Executive Order revises the process in the 2004 Executive Order

for issuing permits of certain facilities at the border of the United States. The 2019

Executive Order designates the Secretary of State to receive all applications for the

issuance or amendment of permits for cross-border “pipelines . . . and similar

facilities for exportation or importation of all products to or from a foreign

country.” Id. The 2019 Executive Order instructs the Secretary of State to advise

the President as to whether the President should request the views of any agency

                                           5
         Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 6 of 41



heads. Id. at 15492. Agency heads whose opinion the President requests must

provide their views and render assistance as requested. The Secretary of State also

may solicit advice from State, tribal, and local and foreign governments, “as the

President may deem necessary.” Id.

         The Secretary of State, after collecting any information that the President

requests, must determine whether issuance of the permit would “serve the foreign

policy interests of the United States.” The Secretary of State shall advise the

President regarding the Secretary of State’s opinion of whether issuance of the

permit would “serve the foreign policy interests of the United States.” Id. The 2019

Executive Order provides that permitting decisions “shall be made solely by the

President.” The 2019 Executive Order notes that existing permits “shall remain in

full effect in accordance with their terms unless and until modified, amended,

suspended, or revoked by the appropriate authority.” Id.

   II.      Permitting the Keystone Pipeline

         A. The Keystone Pipeline

         TC Energy proposed Keystone as an expansion to its existing pipeline

system in 2008. Indigenous Envtl. Network v. U.S. Dep't of State, No. CV-17-29-

GF-BMM, 2017 WL 5632435, at *1 (D. Mont. Nov. 22, 2017) (hereinafter “IEN

November 2017 Order”). Keystone would transport up to 830,000 barrels per day




                                            6
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 7 of 41



of crude oil from Alberta, Canada and the Bakken shale formation in Montana to

existing pipeline facilities in Nebraska. Id.

      TC Energy first applied for a presidential permit in September of 2008

(“2008 Application”). Id. The 2004 Executive Order governed cross-border oil

pipelines at that time, and provided the State Department with the authority to

issue presidential permits for cross-border oil pipelines if issuance of the permit to

the applicant “would serve the national interest.” 69 Fed. Reg. at 25300.

      The State Department recognized that its consideration of TC Energy’s 2008

Application would represent a “major Federal action” that required a detailed

environmental analysis. IEN November 2017 Order, 2017 WL 5632435, at *3

(citing Notice of Intent to Prepare an EIS, 74 Fed. Reg. 5019-02 (Jan. 28, 2009));

see 42 U.S.C. § 4332(2)(C) (requiring agencies to prepare detailed statements on

“major Federal actions” effect on the environment). The State Department issued a

draft environmental impact statement (“EIS”) regarding TC Energy’s 2008

Application in April 2010. IEN November 2017 Order, 2017 WL 5632435, at *1.

The State Department supplemented the EIS in April 2011. Id. The State

Department issued a final EIS in August 2011. Id.

      Congress passed the Temporary Payroll Tax Cut Continuation Act

(“TPTCCA”) four months later. Pub. L. No. 112-78, 125 Stat. 1280 (December 23,

2011). The TPTCCA directed the President, acting through the State Department,

                                           7
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 8 of 41



to render a final decision on TC Energy’s 2008 Application within sixty days. Id.

The State Department denied TC Energy’s application in early 2012. IEN

November 2017 Order, 2017 WL 5632435, at *2. The State Department explained

that the arbitrary sixty-day deadline did not provide it with enough time to consider

fully Keystone’s potential environmental impacts. Id.

      TC Energy submitted a new application to the State Department for a

Presidential Permit on May 4, 2012 (“2012 Application”). Id. The State

Department reviewed the 2012 Application for potential environmental effects and

released its Final Supplemental Environmental Impact Statement (“FSEIS”) in

January 2014. Id. The Secretary of State denied the 2012 Application on

November 6, 2015. Id. The Secretary of State determined that issuing a

Presidential Permit for Keystone would not serve the national interest as required

by the 2004 Executive Order. Id.

      B. The 2017 Presidential Permit

      President Trump issued a Presidential Memorandum Regarding Construction

of the Keystone XL Pipeline on January 24, 2017. See Construction of the

Keystone XL Pipeline, 82 Fed. Reg. 8663 (Jan. 24, 2017). The Memorandum

invited TC Energy to reapply for a Presidential Permit. The President instructed the

State Department to exercise the President’s delegated authority to issue the

Presidential Permit within sixty days if the State Department determined, as

                                          8
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 9 of 41



required by the 1968 Executive Order and the 2004 Executive Order, that issuance

of the Presidential Permit would serve the national interest. Id. at 8663.

      TC Energy filed a renewed application to the State Department on January

26, 2017 (“2017 Application”). IEN November 2017 Order, 2017 WL 5632435, at

*2. At that time, the 2004 Executive Order remained in effect, and the State

Department needed to find that the permit “would serve the national interest.” 69

Fed. Reg. at 25300.

      Under Secretary of State Thomas A. Shannon published a Record of

Decision (“ROD”) and a National Interest Determination (“NID”) on March 23,

2017. Under Secretary of State Shannon recommended that the State Department

approve a Presidential Permit granting TC Energy the authority to construct,

connect, operate, and maintain an 875-mile long pipeline. IEN November 2017

Order, 2017 WL 5632435, at *1. The State Department issued an accompanying

Presidential Permit on April 4, 2017 (“2017 Permit”). See Notice of Issuance of a

Presidential Permit to TransCanada Keystone Pipeline, L.P., 82 Fed. Reg. 16467-

02 (Apr. 4, 2017).

      C. Plaintiffs’ Challenge to the 2017 Permit

      Plaintiffs challenged the State Department’s publication of the ROD/NID

and its decision to issue the 2017 Permit. IEN November 2017 Order, 2017 WL

5632435, at *2. Plaintiffs sought to force Federal Defendants to withdraw their

                                          9
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 10 of 41



FSEIS and Keystone approvals, including the ROD/NID and Presidential Permit,

until Federal Defendants had complied with the National Environmental Policy

Act (“NEPA”). Id. Plaintiffs also sought to force Federal Defendants to withdraw

the completed Biological Assessment (“BA”) and the completed Biological

Opinion (“BiOp”) until Federal Defendants had complied with the Endangered

Species act (“ESA”) and the Administrative Procedure Act (“APA”). Id. Plaintiffs

further sought a declaration that Federal Defendants violated various

environmental statutes and regulations. Plaintiffs also sought permanent injunctive

relief that would prevent Federal Defendants and TC Energy from initiating any

activities in furtherance of Keystone. Id.

      Plaintiffs, Federal Defendants, and TC Energy filed motions for summary

judgment. Indigenous Envtl. Network v. U.S. Dep't of State, 317 F. Supp. 3d 1118,

1119 (D. Mont. 2018) (hereinafter “IEN August 2018 Order”). The Court initially

ordered Federal Defendants to supplement the 2014 EIS to consider the Mainline

Alternative Route as approved by the Nebraska Public Service Commission. IEN

August 2018 Order, 317 F. Supp. 3d at 1123. The Court later granted, in part, and

denied, in part, each party’s summary judgment motion. Indigenous Envtl. Network

v. U.S. Dep't of State, 347 F. Supp. 3d 561, 591 (D. Mont. 2018). The Court

vacated the State Department’s ROD and NID. Id. The Court remanded the matter

to the State Department for further consideration. Id.

                                             10
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 11 of 41



      The Court also granted injunctive relief to Plaintiffs. Id. The Court enjoined

Federal Defendants and TC Energy from engaging in any activity in furtherance of

the construction or operation of Keystone and associated facilities until the State

Department had completed a supplement to the 2014 SEIS that complied with the

requirements of NEPA and the APA. Id. All parties appealed the Court’s decisions

to the United States Court of Appeals for the Ninth Circuit. TransCanada Notice of

Appeal, Indigenous Envtl. Network v. U.S. Dep't of State, 347 F. Supp. 3d 561, 591

(D. Mont. 2018) (No. CV-17-29-GF-BMM); Indigenous Environmental Network

Notice of Appeal, Indigenous Envtl. Network v. U.S. Dep't of State, 347 F. Supp.

3d 561 (D. Mont. 2018) (No. CV-17-29-GF-BMM); United States Notice of

Appeal, Indigenous Envtl. Network v. U.S. Dep't of State, 347 F. Supp. 3d 561 (D.

Mont. 2018) (No. CV-17-29-GF-BMM). The Court denied, in large part, TC

Energy’s motion for a stay pending appeal. See Indigenous Envtl. Network v. U.S.

Dep't of State, No. CV-17-29, 2019 WL 652416, at *11 (D. Mont. Feb. 15, 2019).

The Court clarified that TC Energy could engage in specific preconstruction

activities associated with Keystone. Id.

      D. The 2019 Presidential Permit

      President Trump issued the 2019 Permit on March 29, 2019. Authorizing

TransCanada Keystone Pipeline, L.P., To Construct, Connect, Operate, and

Maintain Pipeline Facilities at the International Boundary Between the United

                                           11
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 12 of 41



States and Canada, 84 Fed. Reg. 13101 (March 29, 2019). The President issued the

2019 Permit pursuant to the “authority vested in [him] as President of the United

States of America.” Id. at 13101

      The 2019 Permit grants TC Energy permission, subject to certain conditions,

“to construct, connect, operate, and maintain pipeline facilities at the international

border of the United States and Canada . . . for the import of oil from Canada to the

United States.” The 2019 Permit expressly supersedes and revokes the 2017

Permit. Id. The 2019 Permit grants TC Energy permission to construct the cross-

border pipeline facilities “notwithstanding” the 2004 Executive Order. Id.

      The 2019 Permit defines two terms. The 2019 Permit defines the term

“Facilities” as that portion of the Keystone project in the United States associated

with the application that TC Energy submitted to the State Department on May 4,

2012, and then resubmitted to the State Department on January 26, 2017. The 2019

Permit also defines the term “Border facilities” as “those parts of the Facilities

consisting of a 36-inch diameter pipeline extending from the international border

between the United States and Canada . . . to and including the first mainline shut-

off valve in the United States located approximately 1.2 miles from the

international border.” Id.

      The 2019 Permit also imposes various conditions. The 2019 Permit states

that the “construction, connection, operation, and maintenance of the Facilities (not

                                          12
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 13 of 41



including the route) shall be, in all material respects and as consistent with

applicable law, as described in” the application that TC Energy submitted to the

State Department on May 4, 2012, and then resubmitted to the State Department on

January 26, 2017.

      President Trump’s issuance of the 2019 Permit prompted TC Energy and

Federal Defendants to move to dismiss their pending appeals regarding the 2017

Permit. See Indigenous Envtl. Network v. U.S. Dep't of State, 2019 WL 2542756, at

*1 (9th Cir. June 6, 2019). The Ninth Circuit granted the motions, dismissed the

appeal, and remanded the action to this Court with instructions to vacate the

injunction and dismiss the matter as moot. Id. The Ninth Circuit never reached the

merits of any of the issues raised by the parties on appeal.

      President Trump issued the 2019 Executive Order a few weeks after he

issued the 2019 Permit. 84 Fed. Reg. at 15491. The 2019 Executive Order provides

the President with complete authority to approve or deny cross-border pipeline

permits. Id. at 15492. In this regard, the 2019 Executive Order clarifies that

applicants do not need State Department or agency permission to obtain cross-

border pipeline permits. Id.

      E. Plaintiffs’ Current Challenge to the 2019 Permit

      Plaintiffs now bring this action to challenge the 2019 Permit. (Doc. 37.)

Plaintiffs allege that the 2019 Permit violates the Property Clause and the

                                          13
        Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 14 of 41



Commerce Clause of the United States Constitution. (Doc. 37 at 24, 27 (citing U.S.

Const. art. IV, § 3, cl. 2; U.S. Const. art. I, § 8, cl. 3).) Plaintiffs also allege that the

2019 Permit violates the 2004 Executive Order. (Doc. 37 at 31.)

        Plaintiffs seek an adjudication and declaration from this Court that President

Trump’s issuance of the 2019 Permit violates the United States Constitution and

the 2004 Executive Order, and, therefore, is ultra vires and of no legal force or

effect. (Doc. 37 at 32-33.) Plaintiffs also seek a preliminary and permanent

injunction that would enjoin all Defendants, including TC Energy, from initiating

any activities in furtherance of Keystone that could result in any change or

alteration of the physical environment until the Defendants comply with the

Constitution, the 2004 Executive Order, and other applicable law. (Id.)

                                      DISCUSSION

   I.      Standing

        To invoke this Court’s jurisdiction, Plaintiffs must establish that they

possess standing to sue. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 559-60

(1992). Plaintiffs must demonstrate an injury-in-fact fairly traceable to the

challenged action and that likely would be redressed by a favorable court decision

in order to establish standing. See Summers v. Earth Island Inst., 555 U.S. 488, 493

(2009). TC Energy and Federal Defendants assert that Plaintiffs lack standing to

bring this lawsuit. (Docs. 33 at 17 and 52 at 14.)

                                             14
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 15 of 41



       Standing represents an “indispensable part of [a] plaintiff’s case.” Lujan,

504 U.S. at 561. A plaintiff must support each element of standing in successive

stages of the litigation “with the same manner and degree of evidence required” for

any other matter at that stage. Id. “General factual allegations” prove sufficient to

satisfy standing requirements at the pleading stage. Id. Courts “presume[e] that

general allegations embrace those specific facts that are necessary to support the

claim.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990); accord Oregon v.

Legal Servs. Corp., 552 F.3d 965, 969 (9th Cir. 2009).

       A. An Injury-In-Fact Fairly Traceable to the 2019 Permit

       To demonstrate injury-in-fact, Plaintiffs must show that they suffered “an

invasion of a legally protected interest” that is “concrete and particularized” and

“actual or imminent, not conjectural or hypothetical.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560). If an alleged injury is

threatened, not actual, the threatened injury must be “certainly impending.”

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990)). Allegations of possible future injury are not

sufficient. Id.

       The 2019 Permit grants TC Energy permission “to construct, connect,

operate, and maintain pipeline facilities at the international border of the United

States and Canada . . . for the import of oil from Canada to the United States.” 84

                                          15
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 16 of 41



Fed. Reg. at 13101. The parties do not dispute that the 2019 Permit purportedly

authorizes TC Energy to construct, connect, and maintain a 1.2-mile segment of

pipeline that extends from the United States-Canada border to and including the

first mainline shut-off valve. (Doc. 37 at 25; Doc. 42 at 9; Doc. 43 at 9-10.)

Plaintiffs assert that the 2019 Permit further authorizes TC Energy to construct and

operate an additional 875 miles of pipeline in the United States. (Doc. 37 at 25.)

      The 2019 Permit grants TC Energy permission to construct, connect,

operate, and maintain pipeline that extend approximately 1.2 miles from the United

States-Canada border to and including the first mainline shut-off valve. The 2019

Permit references TC Energy’s past permit applications to the State Department

when it defines the term “Facilities” and when it provides that the construction “of

the Facilities (not including the route) shall be” as described in TC Energy’s 2012

Application and 2017 Application. 84 Fed. Reg. at 13101-02 (emphasis added).

The 2019 Permit’s references to TC Energy’s 2012 Application to the State

Department and 2017 Application to the State Department appear to direct TC

Energy to construct, operate, and maintain the authorized 1.2-mile cross-border

pipeline segment consistent with the proposals contained in those applications.

      Plaintiffs have demonstrated an injury sufficient to survive Defendants’

motions to dismiss even if the Court were to construe the permit as authorizing

only the 1.2-mile pipeline segment. Plaintiffs’ First Amended Complaint describes

                                          16
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 17 of 41



their members’ interests in the 1.2-mile segment of land. (Doc. 37 at 16.) Plaintiffs

assert that the 2019 Permit allows TC Energy to construct an oil pipeline on a 1.2-

mile segment of land on which they live, work, recreate, and otherwise enjoy. (Id.

at 15.) Plaintiffs claim that the pipeline will pass by or otherwise impact waters,

habitat, and plant and animal species within the first 1.2-mile segment. (Id.)

Plaintiffs assert that they would be directly and irreparably harmed by construction

and operation of the first 1.2-mile pipeline segment. (Docs. 37 at 15-17 & 57 at

16.) Plaintiffs assert additional injuries and note that all other pipeline permits flow

from the 2019 Permit and that the remainder of the pipeline could not operate

without the 2019 Permit. (Doc. 57 at 17 (citing Backcountry Against Dumps v.

Chu, 215 F. Supp. 3d 966, 976 (S.D. Cal. 2015)).) Plaintiffs have alleged

sufficiently a concrete and particularized invasion of their legally protected

interests. See Spokeo, Inc., 136 S. Ct. at 1548.

      Plaintiffs also have alleged sufficiently that the injury is certainly impending

and fairly traceable to the 2019 Permit. See Clapper, 568 U.S. at 409. Plaintiffs

note that the State of Montana, not the federal government, owns portions of the

1.2-mile land segment. (Doc. 57 at 18.) Plaintiffs represent that the State of

Montana already has approved Keystone on that state land. (Id.) Plaintiffs contend

that TC Energy immediately may begin pipeline construction on the land owned by

the State of Montana pursuant to the 2019 Permit. (Id.) Plaintiffs further allege that

                                           17
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 18 of 41



pipeline construction on federal land is certainly impending because any federal

agencies that may have to approve additional permits report directly to the

President and do not function independently. (Doc. 53 at 15.) Plaintiffs have pled

facts sufficient to allege a certainty impending injury-in-fact that is fairly traceable

to the 2019 Permit at this stage of the proceeding. See Clapper, 568 U.S. at 409.

      B. Redressability

      Plaintiffs must demonstrate that a favorable decision likely would redress

their alleged injuries. Summers, 555 U.S. at 493. Plaintiffs seek a declaration from

this Court that President Trump’s issuance of the 2019 Permit violates the United

States Constitution and the 2004 Executive Order, and, therefore, is ultra vires and

of no legal force or effect. (Doc. 37 at 32-33.) Plaintiffs also seek a preliminary

and permanent injunction that would enjoin all defendants, including President

Trump, from initiating any activities in furtherance of Keystone that could result in

any change or alteration of the physical environment. (Doc. 37 at 33.)

      Federal Defendants and TC Energy argue that any alleged injury would not

be redressable. They claim that this Court cannot enjoin the President without

violating the separation of powers. (Doc. 43 at 8.) Federal Defendants assert that

Plaintiffs’ requested relief invades the President’s power over foreign affairs and

power as Commander-in-Chief. (Doc. 52 at 18-19 (citing Swan v. Clinton, 100




                                           18
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 19 of 41



F.3d 973, 976 n.1 (D.C. Cir. 1996).) Without the power to enjoin the President,

they contend, this Court cannot redress Plaintiffs injuries.

      The Court must address, therefore, whether it possesses the authority to enter

an injunction against the President. Separation-of-power principles generally

counsel against courts granting injunctive and declaratory relief against the

President in the performance of his official duties. See Franklin v. Massachusetts,

505 U.S. 788, 802-03 (1992) (plurality). Courts have not hesitated, however, to

grant injunctive and declaratory relief when the Court determines that the President

has no authority to act in the first place. See id. (citing Youngstown Sheet & Tube

Co. v. Sawyer, 343 U.S. 579 (1952)); Panama Refining Co. v. Ryan, 293 U.S. 388

(1935)). Various courts have vacated unlawful presidential decisions. See, e.g.,

League of Conservation Voters v. Trump, 363 F. Supp. 3d 1013, 1031 (D. Alaska

2019); Clinton v. City of New York, 524 U.S. 417, 433 n.22 (1998). A court’s

power to enjoin the President extends to enjoining portions of an executive order

where the order “exceeds the statutory authority delegated by Congress and

constitutional boundaries.” Hawaii v. Trump, 859 F.3d 741, 768 (9th Cir. 2017),

dismissed as moot, 138 S. Ct. 377 (2017); League of Conservation Voters, 363 F.

Supp. 3d at 1031.

      Courts retain the ability to enjoin the President in these situations because

even where the President has broad discretion over an issue, “that discretion is not

                                          19
         Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 20 of 41



boundless” and “may not transgress constitutional limitations.” Abourezk v.

Reagan, 785 F.2d 1043, 1061 (D.C. Cir. 1986). Further, it remains firmly “the duty

of the courts, in cases properly before them, to say where th[e] . . . constitutional

boundaries lie.” Id.

         This Court can review President Trump’s actions for lawfulness and enjoin

his actions if it were to determine that President Trump acted unlawfully when he

issued the 2019 Permit. In other words, if Plaintiffs prevail on their merits

arguments, this Court possesses the ability to redress the harm that Plaintiffs allege

that the 2019 Permit caused. Plaintiffs have demonstrated redressability. See

Summers, 555 U.S. at 493.

   II.      Defendants’ Motions to Dismiss

         Federal Defendants and TC Energy move to dismiss Plaintiffs’ Complaint

pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil

Procedure. (Docs. 22, 32, 49, & 51.) A party may bring a motion to dismiss

challenging the Court’s jurisdiction pursuant to Rule 12(b)(1), as either a facial

attack on the sufficiency of the pleadings, or as a factual attack contesting the

complaint’s allegations. Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

         Federal Defendants and TC Energy bring a facial attack. In resolving a facial

attack, the Court must accept as true factual allegations as it would in resolving a

Rule 12(b)(6) motion. Id. The Court assumes that a plaintiff’s factual allegations

                                           20
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 21 of 41



are true in deciding a motion to dismiss for failure to state a claim under Rule

12(b)(6). See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must state “a

claim to relief that is plausible on its face.” Id. (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).

      A. Plaintiffs’ Commerce Clause Claim

      Plaintiffs have alleged that the President’s action in issuing the 2019 Permit

violates the Foreign and Interstate Commerce Clauses of the United States

Constitution. (Doc. 37 at 28.) Plaintiffs point out that President Trump granted TC

Energy permission in the 2019 Permit to construct the 1.2-mile cross-border

segment of pipeline “for the import of oil from Canada to the United States.” 84

Fed. Reg. at 13101. Plaintiffs characterize the import of oil into the United States

as a matter of foreign commerce. Plaintiffs assert that President Trump’s unilateral

authorization of the cross-border pipeline conflicts with Congress’s exclusive

power to regulate foreign and interstate commerce. (Doc. 37 at 28.)

      “The President's authority to act, as with the exercise of any governmental

power, ‘must stem either from an act of Congress or from the Constitution

itself[,]’” or from a combination of the two. Medellin v. Texas, 552 U.S. 491, 524

(2008) (quoting Youngstown, 343 U.S. at 585). Federal Defendants and TC Energy

assert that President Trump issued the 2019 Permit pursuant to his constitutional

authority over foreign affairs and as Commander-in-Chief. Both sides raise valid

                                          21
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 22 of 41



arguments regarding the President’s authority—or lack thereof—over cross-border

pipeline permit issuance.

      Plaintiffs raise persuasive arguments regarding Congress’s authority to

regulate cross-border pipeline permits under the Foreign Commerce Clause. The

United States Constitution expressly grants Congress the power to “regulate

Commerce with foreign Nations, and among the several States, and with the Indian

tribes.” U.S. Const. art. I, § 8, cl. 3. The boundaries of congressional power under

the Foreign Commerce Clause admittedly lack any well-defined parameters.

United States v. Baston, 818 F.3d 651, 667 (11th Cir. 2016). Little case law exists

on the Foreign Commerce Clause, and the Supreme Court has never “thoroughly

explored [its] scope.” Id.

      The cases show, however, that Congress possesses broad authority to

regulate commerce with foreign nations, as long as a nexus or connection exists to

the United States. The Supreme Court has described Congress’s foreign commerce

power as “exclusive and plenary.” Board of Trustees of Univ. of Ill. v. United

States, 298 U.S. 48, 56-57 (1933) (citing Gibbons v. Ogden, 9 Wheat. 1, 196–200

(1824)). In this regard, the Supreme Court has noted that Congress’s power under

the Foreign Commerce Clause “may be broader than when exercised as to

interstate commerce.” Atl. Cleaners & Dyers, Inc. v. United States, 286 U.S. 427,

434 (1932).

                                         22
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 23 of 41



      The Court agrees that cross-border transportation of crude oil through a

pipeline constitutes a form of foreign commerce. See United States v. Ohio Oil Co.,

234 U.S. 548, 560 (1914); Board of Trustees, 289 U.S. at 57 (“The Congress may

determine what articles may be imported into this country and the terms upon

which importation is permitted.”); State v. Brown, 850 F. Supp. 821, 827 (D.

Alaska 1994). There can be no dispute that a connection exists to the United States

when a party seeks to build a cross-border pipeline facility that physically connects

the United States and Canada. Even employing a narrow definition of commerce,

that it “consist[s] of selling, buying, and bartering, as well as transporting for these

purposes,” the transportation of crude oil from Canada to the United States falls

within Congress’s power to regulate foreign commerce. U.S. v. Lopez, 514 U.S.

549, 585 (1995) (Thomas, J., concurring).

      TC Energy and Federal Defendants, on the other hand, identify presidential

constitutional powers relevant to cross-border pipeline permitting. Federal

Defendants and TC Energy assert that President Trump exercised his power over

foreign affairs and as Commander-in-Chief when he issued the 2019 Permit.

      There are strong arguments that the President cannot exercise a foreign

affairs power granted to Congress. The text of the Constitution grants limited

foreign affairs powers to the political branches. Congress retains powers like the

Foreign Commerce Clause, and the powers “[t]o establish an uniform Rule of

                                           23
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 24 of 41



Naturalization,” “[t]o define and punish Piracies and Felonies committed on the

high Seas, and Offenses against the Law of Nations,” and “[t]o declare War, grant

Letters of Marque and Reprisal, and make Rules concerning Captures on Land and

Water.” U.S. Const. art. I, § 8.

      The President retains other powers, including the power to, “by and with the

Advice and Consent of the Senate,” “appoint Ambassadors,” and “to make

Treaties, provided two thirds of the Senators present concur.” U.S. Const. art. II,

§ 2. The Constitution also assigns to the President certain duties with respect to

foreign affairs. These duties include the President serving as “Commander in Chief

of the Army and Navy of the United States,” id., and “receiv[ing] Ambassadors

and other public Ministers,” U.S. Const. art. II, § 3.

      When both political branches must be involved in an area of foreign affairs,

the Constitution says so explicitly. For example, the Constitution empowers the

President “to make Treaties,” but only “by and with the Advice and Consent of the

Senate.” U.S. Const. art. II, § 2. These specific powers do not account, however,

for all the foreign affairs powers that the Federal Government exercises. See

Zivotofsky v. Kerry, 135 S. Ct. 2076, 2097 (2015) (Thomas, J., concurring in part

and dissenting in part).

      To account for this lack of textual authority, courts have applied a “historical

gloss” to Article II’s vesting clause. American Ins. Ass’n v. Garamendi, 539 U.S.

                                          24
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 25 of 41



396, 414 (2003). This gloss recognizes the President’s “vast share of responsibility

for the conduct of our foreign relations.” Id. (quoting Youngstown Sheet & Tube

Co. v. Sawyer, 343 U.S. 579, 610-11 (1952)). In sum, the text of the Constitution

gives some foreign affairs powers to Congress, some to the Executive Branch, and

some to both branches. Courts have given the remainder of the foreign affairs

powers to the Executive Branch. See American Ins., 539 U.S. at 414 (noting the

“historical gloss” that courts place on Article II’s vesting clause); Zivotofsky, 135

S. Ct. at 2097 (Thomas, J., concurring in part and dissenting in part) (recognizing

that the Constitution’s allocation of foreign affairs powers “cannot account for the

entirety of the foreign affairs powers exercised by the Federal Government”).

      The Constitution’s explicit allocation of foreign affairs powers between

Congress and the President and the allocation of implicit powers by courts to these

two branches raises questions of whether Congress and the President possess

concurrent authority in matters of foreign commerce. When the Constitution

wanted both branches to be involved in an area of foreign affairs, it said so.

Without more, it is unclear that the President would possess any authority to

exercise control over an area of foreign affairs that falls explicitly within

Congress’s foreign affairs powers. It can be argued that the “Constitution’s

allocation of specific foreign affairs powers or roles to Congress or the Senate are

properly read as assignments away from the President.” See Saikrishna B. Prakash

                                           25
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 26 of 41



& Michael D. Ramsey, The Executive Power Over Foreign Affairs, 111 Yale L.J.

231, 253-54 (2001).

      Courts occasionally must reconcile the President’s asserted authority with

Congress’s asserted authority. In these situations, a court must review the

President’s actions and determine where lie the constitutional boundaries between

the President and Congress. Justice Jackson’s concurrence in the challenge to

President Truman’s order in the steel seizure case provides some guidance. See

Youngstown, 343 U.S. at 635-37 (Jackson, J., concurring).

       “When the President acts pursuant to an express or implied authorization of

Congress” in a manner that proves consistent with the will of Congress, “his

[overall] authority is at its maximum, for it includes all that he possesses in his

own right plus all that Congress can delegate.” Id. at 635. Justice Jackson noted

that in these circumstances, “and in these only, may he be said (for what it may be

worth), to personify the federal sovereignty.” Id. at 635-36. The strongest of

presumptions support the President’s action in that context. Id. at 637. A court

must afford “the widest latitude of judicial interpretation, and the burden of

persuasion would rest heavily upon any who might attack it.” Id.

      By contrast, “[w]hen the President acts in absence of either a congressional

grant or denial of authority, he can only rely upon his own independent powers.”

Id. When the President acts in that circumstance, there exists “a zone of twilight in

                                          26
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 27 of 41



which he and Congress may have concurrent authority, or in which its distribution

is uncertain.” Id. In this category, “‘congressional inertia, indifference or

quiescence may’ invite the exercise of executive power.” Zivotofsky, 135 S. Ct. at

2084 (quoting Youngstown, 343 U.S. at 637 (Jackson, J., concurring)). Finally,

“[w]hen the President takes measures incompatible with the expressed or implied

will of Congress, his power is at its lowest ebb, for then he can rely only upon his

own constitutional powers minus any constitutional powers of Congress over the

matter.” Youngstown, 343 U.S. at 637 (Jackson, J., concurring).

      No single precedent resolves the question of whether the President possesses

the inherent authority to permit cross-border pipelines, and, if the President does

possess the power, how far the power extends. See Zivotofsky, 135 S. Ct. at 2088.

This situation exists, in part, because the President and Congress both exercised

some authority over cross-border pipeline permits before President Trump

unilaterally issued the 2019 Permit “notwithstanding” the 2004 Executive Order.

      The Supreme Court places “significant weight upon historical practice” in

analyzing separation-of-powers cases. Zivotofsky, 135 S. Ct. at 2090 (quoting Nat’l

Labor Relations Bd. v. Noel Canning, 134 S. Ct. 2550, 2559 (2014)). The long-

standing practice involved the Secretary of State reviewing cross-border permit

applications, as required by the 1968 Executive Order and the 2004 Executive

Order. The Secretary of State remained responsible for obtaining the views of

                                          27
      Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 28 of 41



various federal agencies and departments and then determining whether issuance

of the permit would “serve the national interest.” 69 Fed. Reg. at 25300. The State

Department essentially possessed complete control over cross-border permit

applications and the obligation to ensure that those permits maintained “safety,

public health, and environmental protections.” See 69 Fed. Reg. at 25299.

      It could be argued that Congress implicitly approved of the system

established by the 1968 Executive Order and the 2004 Executive Order whereby

the Secretary of State reviewed cross-border permits and the Secretary of State

made the national interest determination. By contrast, Congress’s enactment of the

TPTCCA in 2011 evidences its intent to exercise authority over cross-border

pipeline permitting. The TPTCCA provided that “the President, acting through the

Secretary of State, shall grant” TC Energy’s 2008 Application within 60 days. 125

Stat. at 1289. Congress further provided that nothing in the TPTCCA required the

President to grant the permit if Keystone would not serve the national interest. Id.

      The Keystone XL Pipeline Approval Act, S. 1, 114th Cong. §§ 1-6 (2015),

further shows the tug and pull between Congress and the Executive branch when it

comes to authority over cross-border pipelines. Congress attempted to assert

additional authority in the area of Keystone permitting in 2015, when it passed the

Keystone XL Pipeline Approval Act. The Keystone XL Pipeline Approval Act

granted TC Energy permission to “construct, operate, and maintain the pipeline

                                         28
      Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 29 of 41



and cross-border facilities” as described in TC Energy’s 2012 Application. S. 1,

114th Cong. § 2(a). The Keystone XL Pipeline Approval Act provided that the

Secretary of State’s January 2014 FSEIS “shall be considered to fully satisfy” all

NEPA requirements and “any other provision of law that requires Federal agency

consultation or review.” S. 1, 114th Cong. § 2(b)(1)-(2).

      President Obama vetoed the Keystone XL Pipeline Approval Act on

February 24, 2015. Veto Message to the Senate: S. 1, Keystone XL Pipeline

Approval Act, 2015 WL 758544 (2015). President Obama noted that Congress was

attempting “to circumvent longstanding and proven processes for determining

whether or not building and operating a cross-border pipeline serves the national

interest.” Id. President Obama further stated that the Keystone XL Approval Act

conflicted “with established executive branch procedures” and cut short “thorough

consideration of issues that could bear on our national interest—including our

security, safety, and environment . . ..” Id. The TPTCCA of 2011 and the

unenacted Keystone XL Pipeline Approval Act of 2015 reflect some of the

presidential-congressional interplay that existed regarding cross-border oil pipeline

permit applications when President Trump ignored those historical practices and

unilaterally issued the 2019 Permit.

      Plaintiffs have pled a plausible claim that the President’s issuance of the

2019 Permit was ultra vires, or outside the bounds of his legal authority. Congress

                                         29
      Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 30 of 41



has demonstrated its intent to regulate cross-border pipelines pursuant to its powers

under the Foreign Commerce Clause. President Trump completely removed the

State Department and other federal agencies from considering cross-border permit

applications when he issued the 2019 Permit. Plaintiffs have pled a plausible claim

that merits further argument and analysis. The Court will deny Federal Defendants’

and TC Energy’s motions to dismiss Plaintiffs’ Commerce Clause claim.

      B. Plaintiff’s Property Clause Claim

      Plaintiffs allege that President Trump lacks the authority to grant TC Energy

permission to construct the 1.2-mile pipeline segment across portions of federal

land. Plaintiffs contend that only Congress, not the President, possesses the

constitutional power to dispose and make rules and regulations respecting federal

lands. (Doc. 37 at 26.) Plaintiffs argue that the 2019 Permit allows construction on

federal land without State Department review or compliance with NEPA and other

environmental laws enacted by Congress. (Id. at 26-27.)

      The Property Clause of the United States Constitution provides that

“Congress shall have Power to dispose of and make all needful Rules and

Regulations respecting the Territory or other Property belonging to the United

States.” U.S. Const. art. IV, § 3, cl. 2. The Property Clause provides Congress “the

power over the public lands ‘to control their occupancy and use, to protect them

from trespass and injury, and to prescribe the conditions upon which others may

                                         30
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 31 of 41



obtain rights in them.’” Kleppe v. New Mexico, 426 U.S. 529, 540 (1976) (quoting

Utah Power & Light Co. v. United States, 243 U.S. 389, 405 (1917)). The Supreme

Court further described Congress’s authority under the Property Clause as

“complete power” over public lands. Id. at 540.

      The 2019 Permit, issued by President Trump, granted TC Energy permission

to construct, connect, operate, and maintain a segment of pipeline extending 1.2

miles from the United States-Canada border, to and including, the first mainline

shut-off valve. 84 Fed. Reg. at 13101. Portions of that 1.2-mile segment would

cross land owned by the federal government. The Court does not interpret the 2019

Permit as excusing TC Energy from obtaining a BLM right-of-way or any other

federal permits or authorizations as it seeks to construct portions of the 1.2-mile

pipeline segment that would cross federal land.

      An entity that seeks to occupy and use federal land first must obtain a right-

of-way as required by the Federal Land Policy Management Act (“FLPMA”), 43

U.S.C. §§ 1701 et seq. Congress requires BLM to manage federal land in

accordance with the FLPMA. To manage federal land in compliance with the

FLPMA, BLM must comply with the requirements of NEPA, the ESA, the APA,

the National Historic Preservation Act, and the Clean Water Act. (Doc. 37 at 26.)

      The 2019 Permit affirmatively acknowledges that TC Energy must obtain

rights-of-way, permits, and other authorizations as may become necessary. 84 Fed.

                                          31
      Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 32 of 41



Reg. at 13102. TC Energy represents to the Court that it similarly views the 2019

Permit as requiring, not excusing, compliance with applicable federal laws. (Docs.

23 at 9 & 42 at 8.) The 2019 Permit ignores, however, the 2004 Executive Order’s

national interest determination by the Secretary of State and excuses TC Energy’s

Keystone project from comprehensive State Department review.

      The United States District Court for the District of Alaska determined in

League of Conservation Voters v. Trump, 363 F. Supp. 3d 1013, 1031 (D. Alaska

2019), that President Trump’s issuance of an executive order interfered with

Congress’s authority under the Property Clause. Congress enacted the Outer

Continental Shelf Lands Act (OCSLA) pursuant to its constitutional authority

under the Property Clause. League of Conservation Voters, 363 F. Supp. 3d at

1016 (citing Pub. L. No. 83-212, 67 Stat. 462 (1953) (codified at 43 U.S.C. § 1331

et seq.)). OCSLA provides that the President may withdraw from leasing “any of

the unleased lands of the Outer Continental Shelf.” Id. at 1020.

      President Obama had withdrawn certain areas of the Outer Continental Shelf

from leasing in 2015 and 2016. Id. at 1016. President Trump subsequently issued

an executive order that purported to revoke President Obama’s withdrawals of

those lands from potential leasing. Id. at 1016-17. The district court acknowledged

that Congress retained the authority to revoke prior presidential withdrawals.

President Trump’s executive order interfered with Congress’s exclusive authority

                                         32
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 33 of 41



to regulate public lands under the Property Clause. Id. at 1029. The district court

deemed President Trump’s purported revocation unlawful and invalid. Id. at 1031.

The district court vacated the executive order. Id.

      League of Conservation Voters, although factually distinct, provides some

instructive reasoning. No definitive statutory framework governs the cross-border

permit issue in the same manner as the OCSLA governed in League of

Conservation Voters. Congress has not been entirely silent, however, on the

issuance of cross-border pipeline permitting process, particularly regarding the

Keystone project.

      As described above, in enacting the TPTCCA, Congress exercised its

authority in the area of cross-border pipeline permitting by directing the President,

“acting through the Secretary of State,” to render a final decision within 60 days on

TC Energy’s application for a permit to build Keystone pursuant to the 2004

Executive Order. 125 Stat. at 1289. Congress expressly conditioned its instruction

that the Secretary of State evaluate the Keystone permit based on the procedures

set forth in the 2004 Executive Order. Namely, the TPTCCA required the State

Department to review TC Energy’s 2008 Application and make a national interest

determination. Id. The process outlined in the 2004 Executive Order, and cited by

Congress in the TPTCCA in 2011, ensured that the pipeline permitting review

incorporated the views and expertise of various federal agencies and departments.

                                          33
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 34 of 41



      Congress possesses “complete control” over federal land under the Property

Clause. The cross-border permitting of pipelines that will cross federal land

implicates Congress’s authority over that land. See Kleppe, 426 U.S. at 540.

Congress has demonstrated its intent to control the cross-border pipeline permitting

process, specifically as it relates to the Keystone project. See 125 Stat. at 1289.

Congress also has demonstrated its intent for the State Department to ensure that

cross-border pipeline permits comply with all applicable laws and that the pipeline

would serve the national interest. Id. President Trump arguably interfered with

Congress’s constitutional power to manage federal lands by issuing the 2019

Permit without requiring the congressionally-approved comprehensive State

Department review process set forth in the 2004 Executive Order. Plaintiffs have

presented plausible claims that President Trump’s issuance of the 2019 Permit

violated the Property Clause. The Court denies TC Energy’s and Federal

Defendants’ motions to dismiss Plaintiffs’ Property Clause claim.

      C. The 2019 Permit’s Violation of the 2004 Executive Order

      Plaintiffs assert that President Trump violated numerous provisions of the

2004 Executive Order when he issued the 2019 Permit. (Doc. 37 at 6-7.) For

example, Plaintiffs allege that President Trump issued the 2019 Permit without

having obtained the views of various federal agencies and without the Secretary of

State’s determination of whether issuance of the permit would serve the national

                                          34
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 35 of 41



interest. (Doc. 37 at 31-32.) Plaintiffs further assert that the 2019 Permit violates

the 2004 Executive Order because the 2019 Permit relieves TC Energy from

complying with other applicable laws and regulations. (Id.) Federal Defendants

and TC Energy respond that the President cannot violate an executive order as a

matter of law. (Doc. 33 at 27; Doc. 52 at 32.)

      The President may issue executive orders over foreign policy matters when

he acts pursuant to his constitutional authority “as Commander-in-Chief and as the

Nation’s organ for foreign affairs.” Chi. & S. Air Lines v. Waterman S. S. Corp.,

333 U.S. 103, 111 (1948). Courts have reasoned that the President may withdraw

“at any time for any or no reason” a prior executive order that the President issued

solely pursuant to his inherent constitutional authority. Manhattan-Bronx Postal

Union v. Gronouski, 350 F.2d 451, 456 (D.C. Cir. 1965); see id. (reasoning that the

president could have withdrawn a prior executive order that was not “required to

effectuate any statute” and that had no “specific foundation in Congressional

action”). The President does not possess the same liberty over a prior executive

order that implemented certain statutory foundations. See, e.g., League of

Conservation Voters, 363 F. Supp. 3d at 1029-31; see also City of Carmel-By-The-

Sea v. U.S. Dep't of Transp., 123 F.3d 1142, 1165–66 (9th Cir. 1997) (noting that

courts may treat an executive order “with specific statutory foundation” as agency

action and review the executive order under the Administrative Procedure Act);

                                          35
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 36 of 41



Legal Aid Soc. of Alameda Cty. v. Brennan, 608 F.2d 1319, 1330 (9th Cir. 1979)

(limiting judicial review of an executive order to the non-discretionary aspects of

agency action). Thus, a court may review an executive order that implements

statutory foundations and whether a President acted beyond his Constitutional or

statutory authority in issuing the executive order. See League of Conservation

Voters, 363 F. Supp. 3d at 1030-31 (vacating President Trump’s executive order

because the order interfered with Congress’s exclusive authority to regulate public

lands under the Property Clause).

      President Trump purported to issue the 2019 Permit “notwithstanding” the

2004 Executive Order. 84 Fed. Reg. at 13101. Plaintiffs have asserted, however,

that the President lacks the inherent constitutional authority unilaterally to approve

cross-border pipeline permits. Further, as explained above, Congress has approved

of the permitting process set forth in the 2004 Executive Order. Plaintiffs’ assertion

that the President lacks the inherent constitutional authority to issue the 2019

Permit, combined with Congress’s approval of the 2004 Executive Order’s

permitting process through the TPTCCA, sufficiently supports Plaintiffs’ claim

that the 2019 Permit violated the 2004 Executive Order at this stage in the

litigation. The Court denies Federal Defendants’ and TC Energy’s motions to

dismiss Plaintiffs’ claim that the 2019 Permit violated the 2004 Executive Order.




                                          36
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 37 of 41



      The 2004 Executive Order governed cross-border pipeline permitting when

TC Energy submitted its 2017 Application and when President Trump issued the

2019 Permit on March 29, 2019. 84 Fed. Reg. at 13101. The Court remains aware

that President Trump purported to revoke the 2004 Executive Order and change the

cross-border pipeline permitting process when he issued the 2019 Executive Order

on April 10, 2019. 84 Fed. Reg. at 15491. President Trump claimed to issue the

2019 Executive Order pursuant to “the authority vested in [him] as President by the

Constitution . . . which gives the President authority over foreign affairs.” 84 Fed.

Reg. at 15491. If the 2019 Permit proves ultra vires because President Trump

lacked the inherent constitutional authority to issue the permit, the 2019 Executive

Order likely would be unlawful for similar reasons. Plaintiffs’ claims currently

before the Court do not directly present the question of whether the 2019 Executive

Order proves lawful.

      TC Energy and Federal Defendants would be responsible for complying

with either the permitting process set forth in the 2004 Executive Order, or the

permitting process set forth in the 2019 Executive Order, depending on its

applicability and constitutionality, if the Court were to determine that President

Trump acted ultra vires in his issuance of the 2019 Permit. Plaintiffs have stated a

plausible claim that the 2019 Permit violated the 2004 Executive Order at this

point in the litigation. The Court denies TC Energy’s and Federal Defendants’

                                          37
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 38 of 41



motion to dismiss Plaintiffs’ claims that the 2019 Permit violated the 2004

Executive Order.

      D. Agency Defendants

      Federal Defendants ask the Court to dismiss the Department of State, the

Army Corps of Engineers, Fish and Wildlife Service, and BLM (collectively,

“Agency Defendants”). (Doc. 52 at 19.) Federal Defendants contend that Plaintiffs

have not alleged that the Agency Defendants violated any law and that Plaintiffs

have not identified any final agency actions. (Doc. 52 at 19.) Federal Defendants

further assert that, to the extent Plaintiffs’ claims focus on BLM’s decision

regarding a right-of-way on federal land that the 1.2-mile pipeline segment would

cross, those claims are not ripe because BLM has not yet reached a decision

regarding that right-of-way. (Doc. 52 at 21.) Plaintiffs respond that they properly

present claims against the Agency Defendants because the 2004 Executive Order

requires the Agency Defendants to review pipeline presidential permit

applications. (Doc. 57 at 37.)

      The Agency Defendants remain appropriately included at this stage in the

litigation. Plaintiffs have asserted that at least one of the Agency Defendants,

BLM, has not demonstrated compliance with applicable federal law. (Doc. 37 at

66.) Further, Plaintiffs have asserted plausible claims for relief under the Foreign

Commerce Clause, the Property Clause, and for violation of the 2004 Executive

                                          38
          Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 39 of 41



Order. TC Energy’s 2017 Application remains potentially subject to the 2004

Executive Order’s permitting process if the Court were to conclude that President

Trump acted ultra vires when he issued the 2019 Permit. The 2004 Executive

Order requires that the Agency Defendants participate in the cross-border pipeline

permitting process. 69 Fed. Reg. at 25299-25300.

       It would prove premature for the Court to dismiss Agency Defendants at this

point. The Court therefore denies Federal Defendants’ motions to dismiss the

Agency Defendants without prejudice. Federal Defendants remain free to re-file

their motion should the relationship of the Agency Defendants to the litigation and

circumstances change as the case proceeds.

   III.     Preliminary Injunction

       Plaintiffs seek a preliminary injunction pending final determination of this

action. (Doc. 27.) Preliminary injunctions serve to preserve the status quo pending

final determination of an action. Textile Unlimited, Inc. v. A..BMH & Co., 240 F.3d

781, 786 (9th Cir. 2001). A plaintiff seeking a preliminary injunction must

establish that it likely will succeed on the merits, that it likely will to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities

tips in its favor, and that an injunction will serve the public interest. Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A court applies a sliding scale

approach to a plaintiff’s request for a preliminary injunction, whereby the

                                            39
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 40 of 41



reviewing court balances the elements “so that a stronger showing of one element

may offset a weaker showing of another.” All. for the Wild Rockies v. Cottrell, 632

F.3d 1127, 1131 (9th Cir. 2011).

      Plaintiffs have not demonstrated that a preliminary injunction is required to

preserve the status quo at this stage of the proceedings. TC Energy submitted a

status report to the Court on September 20, 2019, detailing its plans regarding

various pre-construction activities, specifically weed eradiation, pipe transport,

worker camp preparation, right-of-way mowing, pump station mowing, tree-

felling, and road maintenance. (Doc. 62.) TC Energy represented to the Court on

October 9, 2019, that it had completed weed eradication and would soon complete

road maintenance. (Doc. 68 at 6.) TC Energy stated that it would not conduct any

further preconstruction activities for the remainder of 2019. (Doc. 68 at 6.) TC

Energy reported that it is focused on securing outstanding permits and acquiring

land. (Doc. 68 at 7.) TC Energy anticipates resuming preconstruction activities

during the second quarter of 2020.

      The Court therefore finds it appropriate to deny Plaintiffs’ motion for a

preliminary injunction at this stage in the proceeding, when TC Energy is not

currently engaged in any activities that alter the status quo. Plaintiffs remain free to

renew their request for a preliminary injunction should TC Energy’s future

activities interfere with the status quo.

                                            40
       Case 4:19-cv-00028-BMM Document 73 Filed 12/20/19 Page 41 of 41



                                   CONCLUSION

      Plaintiffs have alleged plausible claims to relief under the Commerce

Clause, the Property Clause, and the 2004 Executive Order. The Court denies TC

Energy’s and Federal Defendant’s motions to dismiss. Agency Defendants remain

appropriately included at this stage of the litigation. Plaintiffs have not

demonstrated that a preliminary injunction proves necessary to preserve the status

quo at this time. The Court accordingly denies Plaintiffs’ Motion for a Preliminary

Injunction.

                                       ORDER

      Accordingly, it is HEREBY ORDERED that Federal Defendants’ Motions

to Dismiss (Docs. 22 and 51) are DENIED.

      It is FURTHER ORDERED that TC Energy’s Motions to Dismiss (Docs.

32 and 49) are DENIED.

      It is ALSO ORDERED that Plaintiffs’ Motion for a Preliminary Injunction

(Doc. 27) is DENIED WITHOUT PREJUDICE.

      DATED this 20th day of December, 2019.




                                           41
